Citation Nr: 0712880	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  03-00 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease of the right knee, 
status post arthroscopy.

2.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1960 to 
February 1963.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  

In an April 2002 rating decision, the RO, in relevant part, 
granted service connection for degenerative joint disease of 
the right knee, status post arthroscopy, and assigned an 
initial 20 percent evaluation based on Diagnostic Code 5010, 
38 C.F.R. § 4.71a (2004), for arthritis, in the absence of 
limitation of motion, with X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations; and granted service 
connection for degenerative joint disease of the left knee 
and assigned an initial 10 percent evaluation based on 
Diagnostic Code 5010 for arthritis.  

In a December 2002 rating decision, the RO, in relevant part, 
found clear and unmistakable error (CUE) in the April 2002 
rating decision regarding the assignment of the 20 percent 
evaluation for the veteran's right knee disability.  The RO 
explained that the evaluation criteria had been improperly 
applied and proposed to reduce the disability rating to 10 
percent.  The veteran was so notified in January 2003 and 
informed of his right to a pre-determination hearing.  The 
veteran did not request such a hearing.  Subsequently, in a 
May 2003 rating decision, the RO assigned a 10 percent 
evaluation for the right knee disability, effective August 1, 
2003.  The Board observes that the RO's finding of CUE was 
proper.  Thus, the issues are as listed on the title page.

When this matter was previously before the Board in January 
2005, the Board denied the veteran's claims of entitlement to 
higher evaluations for his service-connected right and left 
knee disabilities and remanded a claim of entitlement to a 
total disability rating based on individual unemployability 
(TDIU) for further development and adjudication. The veteran 
appealed the Board's January 2005 decision to the United 
States Court of Appeals for Veterans Claims (Court), which in 
a December 2006 order, granted the veteran's motion, and 
vacated the Board's January 2005 decision to the extent that 
the Board denied higher evaluations for the veteran's right 
and left knee conditions.  The case was remanded for 
compliance with the terms of the order.  Because the veteran 
did not challenge the Board's January 2005 remand of his 
claim for TDIU, the Board has characterized the issues on 
appeal as indicated on the title page.  

Here, the Board notes that the development has not been 
completed with regard to the veteran's claim of entitlement 
to TDIU and the issue has not been recertified to the Board.  
Therefore, although it remains in appellate status, the Board 
will not address that issue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's right and left knee claims must be 
remanded for further action.

In a December 2006 order, the Court granted the veteran's 
motion finding that the veteran's case should be remanded to 
the Board.  In the order, the Court found that VA failed to 
conduct a thorough and contemporaneous medical examination of 
the veteran's knee conditions as required by the statutory 
duty to assist.  Specifically, the Court noted that the April 
2002 and April 2003 VA examinations relied upon by the Board 
did not state at what point in the range of motion the 
veteran began to experience pain.  Accordingly, the Court 
found that these examinations do not appear to reveal 
adequately the current extent of the veteran's disability, 
and on remand, the Board must afford the veteran a new 
examination.  

Consistent with the December 2006 order, the Board finds that 
this matter must be remanded in order that additional 
development, to include an additional VA examination, may be 
undertaken regarding the veteran's right and left knee 
conditions. 

Prior to affording the veteran a new VA examination in 
connection with his claims, the RO should update the 
veteran's claims file with any recent medical records 
relevant to the veteran's claim.  In this regard, the Board 
notes that the veteran submitted a statement dated March 2007 
indicating that he has received treatment at the  Huntington 
and Beckley, West Virginia, and the Richmond, Virginia, VA 
Medical Centers.  It is uncertain, based on a review of the 
evidence, whether all of the records from these facilities 
has been associated with the veteran's claims file. The RO 
should therefore obtain all available records from these 
facilities dated since service.  In this regard, the Board 
notes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered to be 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Pursuant to the VCAA, VA must obtain outstanding 
VA and private records.  See 38 U.S.C.A. § 5103A(b-c) (West 
2002); 38 C.F.R. § 3.159(c) (2004).  

Finally, the Board notes that during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and 
evidence was needed to substantiate his claims, but was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date.  Upon 
remand therefore, the veteran should be given proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran, and 
his representative, if any, a letter that 
contains a notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims addressed 
in this remand, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, not already 
associated with the veteran's claims 
file, that have treated him since service 
for his knees.  This should specifically 
include treatment records from the 
Huntington and Beckley, West Virginia, 
and the Richmond, Virginia, VA Medical 
Centers, dated since service.  The aid of 
the veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing. 

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to be afforded an 
appropriate VA examination in order to 
determine the nature, extent and 
severity of the veteran's service-
connected right and left knee 
conditions.  It is imperative that the 
examiner who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete 
copy of this REMAND, and acknowledges 
such review in the examination report.   
All appropriate tests and studies, 
including X-rays and range of motion 
studies, should be conducted, and all 
clinical findings should reported in 
detail.  Consistent with the Court's 
December 2006 order, the examiner 
should also state at what point in the 
range of motion the veteran began to 
experience pain.  And the examiner 
should indicate whether the veteran's 
knee conditions are productive of 
recurrent subluxation or lateral 
instability and if so, whether this is 
slight, moderate, or severe.  In 
addition, the examiner should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and 
incoordination.  Further, the examiner 
should indicate whether, and to what 
extent, the veteran experiences 
functional loss during flare-ups of 
pain and/or weakness of his knees (to 
include with use or upon activity) as a 
result of the service-connected 
disabilities.  To the extent possible, 
the examiner should express such 
functional loss in terms of additional 
degrees of limited motion on both 
flexion and extension.  

If the examiner is unable to provide 
the requested information with any 
degree of medical certainty, the 
examiner should indicate that.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to 
include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review the 
claims.  In any determination remains 
adverse, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).




